DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display device, comprising: a substrate; a timing controller comprising a first signal output terminal and a second signal output terminal, the first signal output terminal configured to output a first control signal, and the second signal output terminal configured to output a second control signal; and a chip carrier film provided with a driving chip and a control unit, wherein the driving chip is configured to output a display signal to the substrate, the control unit comprises an input terminal, an output terminal, a first control terminal, and a second control terminal, the input terminal is connected to the driving chip, the output terminal is connected to the substrate, the first control terminal is connected to the first signal output terminal, and the second control terminal is connected to the second signal output terminal; wherein an electrostatic test point is further provided between the output terminal of the control unit and the substrate, the control unit is configured to output the display signal to the substrate under control of the first control signal and the second control signal, and is configured to conduct an electrostatic test through the electrostatic test point.  The closest prior art Chen (US 2021/0364870) discloses a source driver chip on a film and includes a test point.  However, Chen fails to disclose wherein an electrostatic test point is further provided between the output terminal of the control unit and the substrate.  Chen doesn’t disclose a control unit.  An analogous prior art Zhu (US 2018/0113333) teaches discloses a source driver chip on a film and includes a test point.  However, Zhu fails to disclose wherein an electrostatic test point is further provided between the output terminal of the control unit and the substrate.  Zhu doesn’t disclose a control unit.  None of the cited prior art teach or suggest all the limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628